Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is December 18, 2020. This Office Action is in response to Applicant’s response filed September 28, 2022. This action is a FINAL REJECTION.
NOTE: 
No claims were amended, canceled, or added by Applicant.
Applicant’s response was not found to be persuasive for the reasons noted below.

Response to Arguments
Applicants’ arguments with respect to originally-filed Claims 1, 2 have been considered.
Regarding Claim 1, Applicant first argues LEE’s (i.e. LEE et al., US 2020/0066752) first conductive structure 138, as shown in FIG. 1B, is located under pillars 142 – rather than over and electrically coupled to respective pillars of the first memory cell strings, as required by Claim 1. Applicant further argues that, in contrast, originally filed claim 1 recites “first conductive structures located over and electrically coupled to respective pillars of the first memory cell strings.” (See “REMARKS”, page 1, last paragraph, beginning “The Office Action indicates that source lines 138 in FIG. 1B of Lee correspond to…”). This is not found to be persuasive since, as noted in the prior office action and the rejection of Claim 1 below, the recited “first conductive structures” (See LEE,  label 138; para [0034], “…at least one source line 138”)) are “located over and electrically coupled to respective pillars” (See LEE ‘752; labels 142, 124) “of the first memory cell strings” since structure 138 is located over the surface of structure 142, 124 and is electrically coupled to structure 142, 124 since, upon operation of the device, an electrical path / electricity flow occurs through 138 and 142 – which are both made of conductive material.  
Regarding Claim 1, Applicant second argues LEE’s conductive line 120, as shown in FIG. 1B, does not contact first conductive structures 138 and does not contact second conductive structures 140 – as required by Claim 1 (See “REMARKS”, page 2, first paragraph, beginning “The Office Action indicates that upper select gates 120 FIG. 1B of LEE…”). This is not found to be persuasive since, as noted in the prior office action and the rejection of Claim 1 below, the contact of the conductive line 120 with the first conductive structures 138 and the second conductive structures 140 is an electrical contact – which occurs upon operation of the device. The feature upon which Applicant appears to rely – a direct physical contact between the conductive line, the first conductive structures, and the second conductive structures – is not recited in claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, Examiner maintains the rejection of Claim 1 as anticipated by LEE (See below).
Regarding dependent Claim 2, Applicant argues LEE’s interface between the conductive line 120 and the dielectric structure 110 is in at the same level as the conductive line 120 --- rather than above the conductive structure of the first conductive structures and the conductive structure of the second conductive structures. This is not found to be persuasive since, as noted in the prior office action and the rejection of Claim 2 below, and as disclosed in LEE, FIG. 1B – Examiner interpreted the recited “interface is above” as the interface not being in direct physical contact with the conductive line and the dielectric structure 110. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, Examiner maintains the rejection of Claim 2 as anticipated by LEE (See below).
	Regarding dependent Claims 3 – 6, Applicant argues that, since claims 3 – 6  are dependent on Claim 1, and since claim 1 is believed by Applicant to be patentable over LEE, then claims 3 – 6 are also patentable over LEE (See “REMARKS”, page 2, section “Allowable Subject Matter”). This is not found to be persuasive since, as noted in the prior office action in the rejection of Claim 1 and in response to Applicant’s arguments regarding LEE as not persuasive – Claim 1 is anticipated by LEE and thus not found to be in condition for allowance. As such, Examiner maintains dependent claims 3 – 6 as objected to as being dependent on a rejected base claim (See below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE ‘752 (US 2020/0066752; pub. date Feb. 27, 2020; effectively-filed August 21, 2018). The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: 	(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A);
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1: LEE ‘752 discloses an apparatus (FIG. 1B) comprising:

    PNG
    media_image1.png
    629
    956
    media_image1.png
    Greyscale


 levels of conductive materials 112 interleaved with levels of dielectric materials 114 [0027]; memory cell strings 142, 124, 108 including respective pillars 142, 124 extending through the levels of conductive materials 112 and the levels of dielectric materials 114 [0038]; a dielectric structure 110 formed in a slit (“slots 110”; [0024]), the slit extending through the levels of conductive materials 112 and the levels of dielectric materials 114, the dielectric structure 110 separating the levels of conductive materials 112 and the levels of dielectric materials 114 into a first portion (interpreted as the memory cell strings 142, 124, 108 located on the left-hand-side of dielectric structure 110) and a second portion (interpreted as the memory cell strings 142, 124, 108 located on the right-hand-side of dielectric structure 110), the first portion including first memory cell strings 142, 124, 108 of the memory cell strings, the second portion including second memory cell strings 142, 124, 108 of the memory cell strings; 
first conductive structures 138 [0034], “…at least one source line 138”) located over and electrically coupled to respective pillars 142, 124 of the first memory cell strings; second conductive structures 140 (“data lines 140”, [0034]) located over and electrically coupled to respective pillars 142, 124 of the second memory cell strings; and 
a conductive line 120 ([0024], “upper select gates 120”) contacting the dielectric structure 110, a conductive structure of the first conductive structures, and a conductive structure of the second conductive structures (See FIG. 1B above).  
Regarding Claim 2: LEE ‘752 discloses the apparatus of claim 1 as noted above, wherein the conductive line 120 contacts the dielectric structure 110 at an interface between the conductive line 120 and the dielectric structure 110 (See FIG. 1B), wherein the interface is above the conductive structure of the first conductive structures 138 and the conductive structure of the second conductive structures 140 (See FIG. 1B; Examiner interprets “interface is above” as the interface not being in direct physical contact).

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 – 12 are in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14):  The prior art of record does not disclose nor render obvious, either alone or in combination, an apparatus as recited by Claim 1, further including 
a first level of dielectric material; and a second level of dielectric material located on the first level of dielectric material, wherein the conductive structure of the first conductive structures includes a first conductive contact formed in the first level of dielectric material, and a second conductive contact formed in the second level of dielectric material and contacting the first conductive contact – as recited by Claim 3; and
levels of first additional conductive materials interleaved with levels of second additional dielectric materials, the levels of first additional conductive materials and the levels of second additional dielectric materials located over the levels of conductive materials and the levels of dielectric materials, wherein, each of the first conductive structures includes a channel region extending through the levels of first additional conductive materials and the levels of second additional dielectric materials and separated from the levels of first additional conductive materials and the levels of second additional dielectric materials by a dielectric material – as recited by Claim 5; and
a staircase structure formed from a portion of the levels of conductive materials in the first portion; conductive contacts coupled to the levels of conductive materials, respectively, in the first portion at the staircase structure, the conductive contacts having lengths extending in a direction from a first level of the levels of conductive materials to a second level of the levels of conductive materials; and additional conductive lines contacting the conductive contacts, respectively – as recited by Claim 6.
Also, the prior art of record does not disclose nor render obvious, either alone or in combination, an apparatus as recited by Claim 7, further including a dielectric structure formed in a slit, the slit extending through the levels of conductive materials and the levels of dielectric materials, the dielectric structure separating the levels of conductive materials and the levels of dielectric materials into a first portion and a second portion, the first portion including first memory cell strings of the memory cell strings, the second portion including second memory cell strings of the memory cell strings, the dielectric structure separating the level of additional dielectric material into a first dielectric portion and a second dielectric portion, the first dielectric portion including a first portion of the second conductive contacts, the second dielectric portion including a second portion of the second conductive contacts; and a conductive region contacting the dielectric structure, a conductive contact of the second conductive contacts in the first dielectric portion, and a conductive contact of the second conductive contacts in the second dielectric portion.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



                                                                                                                                                                                                  
/SHAHED AHMED/Primary Examiner, Art Unit 2813